RECORD IMPOUNDED

                                 NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-4130-16T2

NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

           Plaintiff-Respondent,

v.

D.C.,

           Defendant-Appellant.


IN THE MATTER OF THE
GUARDIANSHIP OF A.C.,

           a Minor.


                    Submitted October 17, 2018 – Decided November 5, 2018

                    Before Judges Alvarez and Reisner.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Passaic County,
                    Docket No. FG-16-0097-16.
            Joseph E. Krakora, Public Defender, attorney for
            appellant (John A. Salois, Designated Counsel, on the
            briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jason W. Rockwell, Assistant Attorney
            General, of counsel; Matthew D. Lane, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Cory H. Cassar, Designated
            Counsel, on the brief).

PER CURIAM

      D.C. appeals from a May 16, 2017 order terminating her parental rights to

A.C.,1 who was then two and one-half years old. Judge Richard M. Freid

rendered a thorough and thoughtful thirty-eight-page written decision. For the

reasons he stated, we affirm.

      Judge Freid terminated D.C.'s parental rights because he found the

Division of Child Protection and Permanency (Division) satisfied all four prongs

of the best interests of the child test found in N.J.S.A. 30:4C-15.1(a) by clear

and convincing evidence. During the course of some twenty pages, Judge Freid

detailed: the circumstances which brought the child to the Division's attention,

the agency's unsuccessful efforts at extending services to the mother, the fact


1
  A.C.'s father is presumed to be H.C. He has surrendered his rights and does
not participate in this appeal.
                                                                        A-4130-16T2
                                       2
that the two relative resources D.C. named each already had an older child of

D.C. and could not care for another, and that A.C. was securely bonded to the

resource parents, who wished to adopt. A.C. has no bond to his mother, with

whom, at times, he was fearful.

      In reaching his decision, Judge Freid credited the expert opinion of the

psychologist retained by the Division to conduct the bonding evaluations, who

concluded that A.C. would be at risk if placed with his mother. The psychologist

opined that D.C. suffered from severe cognitive limitations that limited her

ability to reason and make appropriate judgments for herself or her child, was

prone to unpredictable behavior, paranoia, anxiety, and social isolation, and

suffered from a personality disorder with paranoid and narcissistic features.

This, the psychologist testified, when joined with D.C.'s history of marijuana,

PCP, alcohol abuse, and chronic homelessness, meant D.C. could not provide

the child with a permanent, safe, and secure home in the foreseeable future.

      That same psychologist evaluated the resource parents, with whom the

child was bonded.     He considered them capable of providing him with a

permanent, safe, and secure home.

      The psychologist also opined that A.C. would not suffer harm if

permanently separated from his mother. If A.C. was removed from the resource


                                                                        A-4130-16T2
                                       3
parents and returned to D.C., however, she would not be able to ameliorate the

serious and enduring harm the child would suffer.

      The judge took into account D.C.'s history of homelessness, chronic

unemployment, and lack of engagement with the host of services the Division

extended to her. He incorporated into his analysis D.C.'s failure to exercise

visitation reasonably or consistently. For example, the Division agreed to D.C.'s

request for visitation to take place at a shopping mall. During the visit, D.C.

shoplifted. Those visits that did occur were fraught with problems, including

D.C.'s intermittent threatening and aggressive behavior towards staff.

      On appeal, D.C. essentially challenges Judge Freid's application of the

best interest statute in its entirety, both as to his factual findings and legal

conclusions:

            I.  THE DIVISION FAILED TO ESTABLISH BY
            CLEAR AND CONVINCING EVIDENCE THAT IT
            WAS NECESSARY TO TERMINATE [D.C.'S]
            PARENTAL RIGHTS IN ORDER TO PROTECT HER
            CHILD'S BEST INTERESTS.

            A.    The Trial Court Improperly Determined That the
                  Division Proved by Clear and Convincing
                  Evidence That [A.C.'s] Health and Development
                  Had Been or Will Be Endangered by [D.C.] and
                  [the Division] Failed to Present Substantial,
                  Credible Evidence of Continuing Harm and
                  Consequently the Judgment Must Be Reversed.


                                                                         A-4130-16T2
                                       4
            B.     Given [D.C.'s] Compliance with the Division's
                   Requirements for Services, [the Division] Failed
                   to Present Sufficient Evidence to Support the
                   Trial Court's Conclusion that the Division
                   Satisfied its Obligation to Demonstrate by Clear
                   and Convincing Proof that [D.C.] was Unwilling
                   and Unable to Eliminate the Harm to [A.C.].

            C.     [The Division] Did Not Prove by Clear and
                   Convincing Evidence That It Made Reasonable
                   Efforts to Reunite [A.C.] with [D.C.].

            D.     The Trial Court's Conclusion that the
                   Termination of Parental Rights Would Not Do
                   More Harm than Good and that [A.C.] Would
                   Suffer Severe and Enduring Harm if His Parental
                   Rights Were Terminated is Not Supported by the
                   Record.

      We are bound to "uphold the factual findings undergirding the trial court's

decision if they are supported by 'adequate, substantial and credible evidence'

on the record." N.J. Div. of Youth & Family Servs. v. M.M., 189 N.J. 261, 279

(2007) (quoting In re Guardianship of J.T., 269 N.J. Super. 172, 188 (App. Div.

1993)). We will not disturb a family court's decision to terminate parental rights,

provided that there is substantial credible evidence in the record to support the

court's findings. N.J. Div. of Youth & Family Servs. v. E.P., 196 N.J. 88, 104

(2008) (citing In re Guardianship of J.N.H., 172 N.J. 440, 472 (2002)). "Only

when the trial court's conclusions are so 'clearly mistaken' or 'wide of the mark'

should an appellate court intervene and make its own findings to ensure that

                                                                           A-4130-16T2
                                        5
there is not a denial of justice." Ibid. (citing N.J. Div. of Youth & Family Servs.

v. G.L., 191 N.J. 596, 605 (2007)).

      D.C.'s assertions on appeal that Judge Freid's conclusions are not

supported by the record do not warrant discussion in a written opinion. See R.

2:11-3(e)(1)(E).   Judge Freid's detailed factual findings are in fact clearly

supported by substantial credible evidence in the record. Thus, we will not

disturb them. The legal conclusion that the best interests of the child would be

served by termination is supported by those findings. There is simply no merit

to the issues raised on appeal.

      A.C. is entitled to a safe, secure, and loving permanent home. Although

D.C. no doubt loves her child, she is not capable now or in the foreseeable future

of providing him with such a home.

      Affirmed.




                                                                           A-4130-16T2
                                        6